Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 1/24/2022. With the amendments, claims 1-18 remain pending.  Claim 1 is amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/28/2022, with respect to claims, as amended have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a stator comprising: 
a stator core configured to have a shape extending along an axial direction and having a side surface extending in the axial direction:
an insulator disposed on the side surface of the stator core; and 
a coil having a linear shape and wound around the side surface of the stator core with the insulator interposed therebetween, 
wherein the insulator comprises a central member that surrounds the stator core and an outer member that is, connected to the central member in the axial direction of the stator core, 
wherein the outer member comprises a wall surface substantially parallel to a direction in which the central member and the outer member are arranged, and 

The examiner applied Sargara (U. S. Patent 8,376,072), which teaches the limitations of the claim, but not where the cited groove configured to be traversed by a portion of the coil. The traversal of coil portion 231 with respect to groove 250 is shown in detail in figure 4.  The claimed feature is considered to distinguish over Sargara and the closest related prior art, including Hoshika (U. S. Patent 7,667,478), Sasaki (U. S. Patent 7,855,484) and any of the references in the case record.
The examiner indicated the reasons for the allowance of claims 9-18 in the Office Action dated 9/21/2021.
Claims 2-8 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 7, 2022